United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2578
                                    ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the Southern
                                      * District of Iowa.
Jesus Francisco Ramirez-Garcia,       *
also known as Francisco Ramirez,      * [UNPUBLISHED]
                                      *
             Appellant.               *
                                 ___________

                              Submitted: February 4, 2011
                                 Filed: February 9, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Jesus Francisco Ramirez-Garcia appeals the sentence the district court1 imposed
after he pled guilty to illegal reentry after deportation following a conviction for an
aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2). Counsel seeks to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is unreasonable. Ramirez-Garcia has filed a pro se
supplemental brief arguing that he received ineffective assistance of counsel.


      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
        First, we decline to consider the ineffective-assistance claim on direct appeal.
See United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998) (ineffective-assistance
claim should be raised in 28 U.S.C. § 2255 motion). Further, we conclude that the
district court committed no procedural error in sentencing Ramirez-Garcia, and
imposed a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38,
51 (2007) (in reviewing sentence, appellate court first ensures that district court
committed no significant procedural error, and then considers substantive
reasonableness of sentence under abuse-of-discretion standard); United States v.
Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (describing ways in which court might
abuse its discretion at sentencing).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel leave
to withdraw, and we affirm.
                      ______________________________




                                           2
                                          -2-